Citation Nr: 1013456	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-17 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an upper and lower 
back disability.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for right foot 
disability, to include as secondary to service connection for 
an avulsion fracture of the right ankle.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1943 to November 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran's appeal was previously before the Board in April 
2008, at which time the Board remanded the case for further 
action by the originating agency.  The case has been returned 
to the Board for further appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Correspondence dated June 2009 and March 2010, reflects that 
one volume of the Veteran's claims file, which includes his 
service treatment records was lost.  Reasonable efforts were 
made to locate the missing volume, but to no avail.  
Therefore, the file was rebuilt, albeit, incompletely.  
Accordingly, the Board will use the best evidence available, 
such as the April 2008 Board decision that cites or describes 
missing evidence, in adjudicating the claims.  Marciniak v. 
Brown, 10 Vet. App. 198 (1997).

The Board notes that in his September 2009 SSOC Notice 
Response form, the Veteran indicated that he had more 
information or evidence to submit in support of his appeal, 
and requested that VA give him 30 days to submit such 
evidence.  To date, no further evidence has been submitted by 
the Veteran.

The issue of service connection for right foot disability, to 
include as secondary to service connection for an avulsion 
fracture of the right ankle is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current upper and lower back disability was first shown 
many years after service and is not related to a disease or 
injury in service.

2.  A current heart disability was first shown many years 
after service and is not related to a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  An upper and lower back disability was not incurred or 
aggravated in service, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A heart disability was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1112(a) (West 2002); 38 C.F.R. 
§§ 3.303.  (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Pelegrini 
v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in May 2008, the RO notified the Veteran 
of the evidence needed to substantiate his claims for service 
connection.  The letter satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

The Veteran has substantiated his status as a Veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim in the May 2008 letter.

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  While complete VCAA notice was provided 
after the initial adjudication of the claim, this timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was 
readjudicated in the August 2009 SSOC.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including available service treatment records and VA 
treatment records.

The Board notes that one volume of the Veteran's claims file, 
including his service treatment records is not available.  
Destruction of service medical records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).

Where service medical records are missing, VA also has a duty 
to search alternate sources of records.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  The RO and AMC have made 
attempts to obtain records from the National Personnel 
Records Center (NPRC) and have asked the Veteran and his 
representative for any records in their possession.

Based on the responses from the NPRC, the Veteran and the 
Veteran's representative, the New Jersey Department of 
Military and Veterans Affairs, the Board finds that 
additional service records are not available and any further 
efforts to retrieve such records would be futile and VA has 
fulfilled its duty to assist the Veteran in locating medical 
records.

Additionally, the Veteran was provided VA spine and heart 
examinations in October 2008, which were adequate to evaluate 
his claims.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  
Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where a Veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112(a), 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).


Upper and Lower Back Disability

The Veteran contends that his current back disability is a 
residual of dengue fever, which he contracted in service.

The competent medical evidence of record shows that the 
Veteran has a current back disability.  The Veteran was 
afforded a VA examination in October 2008, in response to the 
Board's April 2008 remand.  During the examination, the 
Veteran reported contracting dengue fever during active duty 
in the South Pacific and that he had lots of aches and pains 
during that time.  He also complained of back pain, which he 
claimed started twenty years ago.  After examining the 
Veteran, the VA examiner diagnosed cervical, thoracic and 
lumbar spine degenerative disc disease.  

The evidence of record does not show that the Veteran's 
currently demonstrated cervical, thoracic and lumbar spine 
degenerative disc disease is related to his active military 
service.  

As noted above, the Veteran's claims file was lost and had to 
be rebuilt.  As such, evidence which was available at the 
time of the September 2006 rating decision and the April 2008 
Board Decision and Remand is not currently associated with 
the claims file.  In the April 2008 Decision and Remand, the 
Board noted that service treatment records showed that in 
June and July 1944, the Veteran was treated for dengue fever 
on Saipan and that he complained of backache during that 
time.  Eventually, he was sent to a rear area for treatment, 
and on July 18, 1944, he was released to full duty.  The 
November 1945 examination on separation from service notes 
the illness, but does not indicate any residuals.  

The Board also noted in the April 2008 decision that VA and 
private medical records established a current back condition, 
and that records from 1978 appeared to have diagnosed a 
degenerative condition which may have preceded a December 
1977 motor vehicle accident.  This evidence is no longer of 
record.  However, there is no indication in the record that 
the noted VA or private medical records indicated that the 
Veteran had been diagnosed with a degenerative back condition 
within one year of his discharge from active duty, or that he 
had a currently demonstrated upper or lower back disability 
related to his active military service.  Furthermore, the VA 
outpatient treatment records currently associated with the 
claims file dated from September 1998 to May 2009 do not show 
any treatment for the Veteran's back, and do not indicate 
that he has a current upper or lower back disability related 
to his active military service.  

The evidence of record shows that the Veteran was first 
diagnosed with a back disability many years after service, 
and the October 2008 VA examiner opined that the Veteran's 
current back disability is not related to his active military 
service.  Specifically, he stated that after his review of 
the claims file, his examination of the Veteran and his 
consideration of the Veteran's history, he does not feel that 
there is an association between the Veteran's current 
cervical, thoracic and lumbar spine condition and his history 
of dengue fever.  This is due to the fact that dengue fever 
produces no long-term deformity or sequelae of injury to 
bones or spine that he knows of.  The examiner also noted 
that the Veteran was a very poor historian and did not report 
having back pain prior to or after his motor vehicle accident 
in 1977.  There is no medical opinion of record relating the 
current back disability to active military service.  

The Veteran's report of a continuity of back pain since his 
bout with dengue fever in service is competent evidence of a 
continuity of symptomatology.  He first reported such 
continuity, however, several years after his discharge from 
service and only in connection with the claim for VA 
compensation.

The contemporaneous record includes the service treatment 
records, which are negative for any evidence of a diagnosed 
back disability during active duty, as well as the VA 
examination in October 2008, when the examiner opined that 
the Veteran's diagnosed upper and lower back disability was 
not related to his active military service.  The first 
contemporaneous evidence of a back disability of record comes 
from the October 2008 VA examination report.  Although the 
April 2008 Board remand mentioned VA and private treatment 
records showing evidence of a back disability; these records 
are not currently associated with the claims file and the 
date of the records is not noted.  The Veteran's current 
reports of a continuity of symptomatology are contradicted 
and outweighed by the contemporaneous record.  Hence the 
weight of the evidence is against finding a continuity of 
back symptomatology since service, and the Veteran has not 
otherwise provided an opinion linking his back to service.

As a chronic disease, service connection is presumed for 
degenerative arthritis demonstrated in service and at any 
time thereafter or for degenerative arthritis demonstrated to 
a compensable degree within one year after service.  
38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(d), 3.307, 3.309.  
Degenerative arthritis was not identified in service.  Even 
if the Veteran's reports of pain were accepted, they lack the 
specific detail to permit a conclusion that degenerative 
arthritis was present.  To be present to a compensable 
degree, arthritis would have to be shown on X-ray.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2009).  There is no reported 
X-ray evidence of arthritis in the year following the 
Veteran's discharge from service.

As there is no other evidence linking the current upper and 
lower back disability to service; the Board must conclude 
that the preponderance of the evidence is against the 
Veteran's claim.

Heart Disability

The Veteran contends that he has a current heart disability, 
related to his active military service, including his bout 
with dengue fever in service.

The competent medical evidence of record shows that the 
Veteran has a currently diagnosed heart disability.  During a 
VA examination in October 2008, conducted in response to the 
Board's April 2008 Decision and Remand, the Veteran reported 
contracting dengue fever in service, with accompanying 
symptoms of progressive fever, chills and fatigue.  He also 
reported that after his discharge from the military, he was 
told that he had a heart murmur for many years, and that he 
subsequently developed progressive shortness of breath 
fifteen years ago, which had been worsening over time.  The 
examiner noted that the Veteran was subsequently diagnosed 
with ischemic cardiomyopathy and severe stage IV congestive 
heart failure, as well as aortic valve disease, which 
required aortic valve replacement with porcine valve in 2000.  
The examiner also noted that the Veteran was taking Coumadin 
therapy for anticoagulation, as well as Furosemide and 
Metolazone, and that he had a history of pacemaker placement 
for atrial fibrillation.  After examination, the VA examiner 
diagnosed the Veteran with congestive heart failure, with 
history of pacemaker placement, history of aortic valve 
replacement and history of dengue fever.  Outpatient 
treatment records dated from September 1998 to May 2009 also 
contain evidence of cardiovascular disability, including 
documentation or surgery in 2000.  See VA outpatient 
treatment records from East Orange, New Jersey VA Medical 
Center.

The evidence of record does not show that the Veteran's 
currently demonstrated heart disability is related to his 
active military service.  

As noted above, the Veteran's service treatment records are 
not currently associated with the claims file.  However, the 
Board noted in the April 2008 decision discussed above that 
service treatment records showed that in June and July 1944, 
the Veteran was treated for dengue fever on Saipan.  
Eventually, he was sent to a rear area for treatment, and on 
July 18, 1944, he was released to full duty.  The November 
1945 examination on separation from service notes the 
illness, but does not indicate any residuals.  

In the April 2008 decision, the Board also noted that the 
Veteran had submitted statements from two private doctors who 
opined that it is possible that the Veterans in-service 
dengue fever infection resulted in some heart condition.  
This evidence is no longer of record.  However, the Board 
finds that the noted private medical opinions lack probative 
value because they do not indicate what specific heart 
disability could have been caused by the Veteran's in-service 
diagnosis of dengue fever, and there is no indication that 
these private doctors reviewed the Veteran's pertinent 
medical history, including that included in his claims 
folder, prior to rendering their opinions.  Furthermore, as 
noted above, although the VA outpatient treatment records 
currently associated with the claims file dated from 
September 1998 to May 2009 contain evidence of cardiovascular 
disability, including documentation or surgery in 2000; they 
do not indicate that he has a current heart disability 
related to his active military service or that his documented 
cardiovascular symptoms are related to his active military 
service.  
The evidence of record shows that the Veteran was first 
diagnosed with a heart disability many years after service, 
and the October 2008 VA examiner opined that the Veteran's 
current heart disability is not related to his active 
military service.  Specifically, he stated that dengue fever 
can cause inflammation of the heart muscle, also known as 
myocarditis and the Veteran has no history of myocarditis on 
record.  Therefore, he opined that it is less likely to cause 
valvular diseases like aortic valve diseases.  He also noted 
that the cardiac complications of dengue fever are very rare 
and therefore, it is less likely that any of the Veteran's 
heart conditions are related to his dengue fever which 
occurred during his military service.  There is no medical 
opinion of record relating the Veteran's current heart 
disability to active military service.  

The Veteran's report of a continuity of cardiovascular 
symptoms since his bout with dengue fever in service is 
competent evidence of a continuity of symptomatology.  He 
first reported such continuity, however, several years after 
his discharge from service and only in connection with the 
claim for VA compensation.

The contemporaneous record includes the service treatment 
records, which are negative for any evidence of a heart 
disability during active duty, as well as the VA examination 
in October 2008, when the examiner opined that the Veteran's 
diagnosed heart disability was not related to his active 
military service.  The first contemporaneous evidence of a 
heart disability of record consists of VA outpatient 
treatment records from 1998 to 2000 and the October 2008 VA 
examination report.  Although the April 2008 Board remand 
mentioned private medical opinions showing evidence of a 
heart disability; these records are not currently associated 
with the claims file and the date of the records are not 
noted.  The Veteran's current reports of a continuity of 
cardiovascular symptomatology are contradicted and outweighed 
by the contemporaneous record.  Hence the weight of the 
evidence is against finding a continuity of cardiovascular 
symptomatology since service, and the Veteran has not 
otherwise provided an opinion linking his current heart 
disability to service.

As there is no other evidence linking the current heart 
disability to service; the Board must conclude that the 
preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for an upper and lower back disability is 
denied.

Service connection for a heart disability is denied.


REMAND

The Veteran contends that he has a current right foot 
disability, secondary to his service-connected residuals of 
an avulsion fracture of the right ankle.  In accordance with 
the Board's April 2008 remand directives, the Veteran was 
afforded a VA foot examination in October 2008.

VA has a duty to provide examinations that consider a 
Veteran's prior medical examinations and treatment. Colayong 
v. West, 12 Vet App 524, 534 (1999); Fenderson v. West, 12 
Vet. App. 119, 127 (1999).

The Board notes that the October 2008 VA foot examiner did 
not review the Veteran's pertinent medical history, as 
documented in his claims folder because as the examination 
report indicates, the claims folder was not available for 
review at the time of the examination.  See October 2008 VA 
feet examination report.

Review of the claims file is only required where necessary to 
ensure a fully informed exam or to provide an adequate basis 
for the examiner's findings and conclusions.  See VAOPGCPREC 
20-95; 61 Fed. Reg. 10,064 (1996).  Such a review may not be 
necessary where an examiner otherwise considers an accurate 
and complete history.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  

In the case of the October 2008 examination, the examiner did 
not consider an accurate history.  He specifically stated 
that he did not review the Veteran's claims file or medical 
records, which include an ample amount of treatment for the 
Veteran's right foot.  Furthermore, although the examiner 
opined that the Veteran's diagnosed right foot disability was 
not caused by or a result of his right ankle avulsion 
fracture, he noted that his opinion was partially based on 
the fact that he did not have access to the Veteran's 
records.

In light of these circumstances, the Board finds that the 
October 2008 examination is not adequate for rating purposes 
and agrees that the Veteran should be afforded another VA 
examination to determine the etiology of his currently 
demonstrated right foot disability.

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2009).
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA foot 
examination.  The claims folder should be 
made available to the examiner for review 
prior to the examination and the examiner 
should acknowledge such review in the 
examination report or in an addendum.

The examiner should state all current 
diagnoses of the right foot, and should 
offer an opinion as to whether any current 
diagnosis is at least as likely as not 
related to the Veteran's service-connected 
residuals of a right ankle avulsion 
fracture.  

A complete rationale should be given for 
all opinions and conclusions expressed.

2.  If the benefit sought on appeal is not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


